Citation Nr: 1608902	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-24 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for glaucoma.

2.  Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a hearing before a hearing officer at the Houston RO in June 2014.  The Veteran also testified at a video conference hearing before the undersigned Veterans Law Judge in January 2016.  The transcripts of both hearings are associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed June 2008 RO decision, service connection for glaucoma was denied.

2.  New evidence received since the June 2008 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for glaucoma. 

3.  The Veteran's glaucoma had its onset during active duty service.  





CONCLUSIONS OF LAW

1.  The June 2008 RO decision denying service connection for glaucoma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the RO's June 2008 decision, and the claim of service connection for glaucoma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Service connection for glaucoma is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2008 rating decision, the St. Louis, Missouri RO denied the Veteran's claim for service connection for glaucoma because the record did not demonstrate a current glaucoma diagnosis.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the June 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence received since the June 2008 rating decision includes government and private treatment records that document a current diagnosis of glaucoma.  For example, a November 2010 VA contract examination diagnoses the Veteran with bilateral glaucoma.  This evidence is new because it was not previously considered.  It is material because it relates to previously unestablished elements of the Veteran's claim: the existence of a current disability.  Thus, new and material evidence has been received and reopening the claim for entitlement to service connection for glaucoma is granted.

Having determined that it is appropriate to reopen the glaucoma claim, the Board must now address the merits of the claim.  The Veteran contends that service connection is warranted for glaucoma because it had its onset during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

As discussed above in the reopen analysis, the record establishes a current disability in multiple records, including the November 2010 VA contract examination that diagnoses bilateral glaucoma.  An in-service injury is also present: a March 1984 retirement examination states  that the Veteran has elevated intraocular tension and notes that he was recently diagnosed as a glaucoma suspect.  Thus, the first and second elements of service connection have been met.   

For the third element - a nexus between the current disability and the in-service injury - the Board finds that the weight of the evidence is in equipoise.  Weighing against the claim is the November 2010 VA contract examination, which states the Veteran's glaucoma is not related to his in-service status as a glaucoma suspect because a glaucoma suspect lacks the quantifiable nerve damage experienced by a person with glaucoma.  Weighing in favor of the claim is a February 2015 disability benefits questionnaire completed by the Veteran's private physician, which finds the Veteran's glaucoma is more likely than not due to the natural progression of his in-service elevated eye pressure.  The Board finds this contradictory evidence to be in approximate balance  and accordingly resolves the issue by giving the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55 -57.  All of the elements necessary for establishing service connection are therefore met, and the Veteran's claim for entitlement to service connection for glaucoma is granted.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.




ORDER

New and material evidence has been presented to reopen the claim of service connection for glaucoma.

Entitlement to service connection for glaucoma is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


